Citation Nr: 0729208	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-10 561A	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in
San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability, to include as secondary to a service-connected 
right wrist disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a right (dominant) wrist injury.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty for 
training from January to June 1972 and on active duty from 
March 1975 to March 1986.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision by the San Diego RO that denied service 
connection for the left wrist disability and tinnitus, and a 
granted service connection for the right wrist disability 
(rated 10 percent) and left ear hearing loss (0 percent), and 
a February 2005 rating decision that granted service 
connection for right ear hearing loss (0 percent), all 
effective December 6, 2002.  


FINDINGS OF FACT

1.  A left wrist disability was not manifested in service and 
any current left wrist disability is not shown to be related 
to the veteran's service or to his service-connected right 
wrist disability.

2.  Tinnitus was not manifested in service and a 
preponderance of the evidence is against a finding that the 
veteran's tinnitus is related to his service.  

3..  The veteran's service connected residuals of  a right 
wrist injury are manifested by right (dominant) wrist 
dorsiflexion from zero to 51 degrees and palmar flexion from 
zero to 42 degrees; ankylosis of the wrist is not shown.

4.  The veteran is not shown to have had hearing acuity worse 
than Level I in either ear at any time during the appellate 
period.


CONCLUSIONS OF LAW

1.  Service connection for a left wrist disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2006).
2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304 (2006).

3.  A rating in excess of 10 percent for residuals of a right 
wrist injury is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.71a, Codes 
5214, 5215 (2006).

4.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.85, Tables VI, VIA, VII, Code 
6100, 4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
dates of award).  

A January 2003 letter (prior to the RO's initial adjudication 
of these claims) informed the veteran of evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  Via April 
2004 and July 2005 correspondence, he was provided additional 
notice and he was advised to submit relevant evidence in his 
possession.  A February 2005 statement of the case (SOC) and 
December 2005 supplemental SOC (SSOC) outlined the regulation 
implementing the VCAA, and also notified the veteran of what 
the evidence showed, of the governing legal criteria, and of 
the basis for the denial of the claims.  While he was not 
provided notice regarding disability ratings or effective 
dates of awards with respect to a left wrist disability or 
tinnitus, neither the rating of a disability nor an effective 
date of an award is a matter for consideration as to these 
disabilities.  

As for the right wrist disability and bilateral hearing loss, 
the appeal stems from the initial ratings assigned with the 
grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess, supra.  Regardless, the SOC 
provided proper notice on the "downstream" issues of 
increased initial ratings.  

While complete notice was not provided prior to the initial 
adjudication of the claims, such defect does not affect the 
essential fairness of the adjudication process.  The 
appellant has clearly received all critical notice, and has 
had ample opportunity to respond or supplement the record 
after all critical notice was given.  The claims were 
thereafter readjudicated.  See December 2005 SSOC.  The 
appellant is not prejudiced by any technical notice timing or 
content defect that may have occurred earlier along the way, 
nor is it otherwise alleged.  
Regarding VA's duty to assist, the RO has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran has been examined by VA for his right wrist 
disability and hearing loss.  As there is no evidence of 
injury, disease or event related to his left wrist during 
service, and no competent evidence that even suggests that 
there may be a nexus between current left wrist disability 
and the service connected right wrist disability or the 
veteran's service, an examination for an opinion regarding 
the possibility of such nexus is not necessary.  38 C.F.R. § 
3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004).   
Evidentiary development is complete to the extent possible.  
VA's duty to assist is met.

II. Service Connection 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

To establish service connection, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disability.  See Hickson v. West, 12 Vet. App. 
247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left wrist

Disability that is proximately due to or the result of a 
service-connected disease or injury shall [also] be service 
connected.  38 C.F.R. § 3.310(a).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  [Notably, VA amended 38 
C.F.R. § 3.310, effective October 10, 2006, to add a section 
incorporating the holding in Allen.  71 Fed. Reg. 52744, 
52746 (September 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  
Although the RO has not considered this amendment, the 
veteran will not be prejudiced by the Board's consideration 
of this amendment in the first instance because it is a 
codification of interpretation of existing law by the Court 
in Allen.]

There is no evidence that a left wrist disorder was 
manifested in service and the veteran does not allege 
otherwise.  None of his service medical records contain any 
complaints, findings, or diagnosis of a left wrist injury or 
problem.  There is also no competent (medical) evidence that 
links the veteran's left wrist disability directly to his 
service.  The veteran's theory of entitlement is one of 
secondary service connection, i.e., that in compensating for 
his right wrist disability he overused the left wrist, 
resulting in left wrist disability.  There are three 
threshold requirements that must be met to establish 
secondary service connection: 1) There must be competent 
evidence of a medical diagnosis of the disability for which 
service connection is sought; 2) There must be a disability 
which is already service connected; and 3) There must be 
competent evidence that establishes that the disability for 
which service connection is sought was caused or aggravated 
by the service-connected disability.

Here, only the first two of those requirements are met.  An 
April 2004 private medical record includes a diagnosis of 
left wrist tendonitis.  Furthermore, April 2003 x-rays of the 
left wrist revealed findings reflective of disability.  As 
for the second requirement, a right wrist disability is 
service-connected.  
What is lacking in the record is any competent evidence that 
the veteran's service-connected right wrist disability may 
have either caused or aggravated his left wrist disability.  
The only medical record that makes reference to the etiology 
of the veteran's left wrist disability is from a private 
physician who commented that the veteran's episodic left pain 
was "an offshoot of an injury many years ago".  The opinion 
does not state that the veteran's right wrist disability 
caused or aggravated his left wrist disability.  Because the 
veteran is a layperson, his own assertion that his left wrist 
disability is due to his service-connected right wrist 
disability is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Without any evidence 
of a possible nexus between the left wrist disability for 
which service connection is sought and the veteran's service 
connected right wrist disability, the preponderance of the 
evidence is against this claim.  Accordingly, it must be 
denied. 

Tinnitus  

There is no evidence that the veteran's tinnitus was 
manifested in service.  Service medical records, to include 
separation examinations and medical history reports, are also 
silent for complaints, findings, or diagnosis of tinnitus.  

While the veteran contends that his tinnitus is related to 
his service, he has neither presented, nor identified (for VA 
to secure) any competent evidence supporting this claim.  
Statements by the veteran indicate that the onset of his 
tinnitus occurred many years postservice.  On April 2003 VA 
examination, he reported that tinnitus, described as a 
hissing sensation, began three or four years prior.  While on 
August 2005 VA examination, he reported that he had a 
worsening buzzing in both ears over the past 15 years, this 
still places onset of the tinnitus at a point in time several 
years postservice .  The VA audiologist opined that the onset 
of the veteran's tinnitus occurred after service.  While 
neither VA examiner had the claims file to review, the 
veteran is not prejudiced by this because his service medical 
records are silent for complaints or findings pertaining to 
tinnitus, because he did not report to examiners that he had 
tinnitus in service, because there are no records of 
postservice treatment for tinnitus, and because (by the 
veteran's own account) tinnitus became manifest some time 
after the veteran's separation from service.  Since the 
competent evidence of record is to the effect that the 
tinnitus had its onset after service, and since there is no 
competent (medical) evidence to the contrary, the 
preponderance of the evidence is against this claim.  
Accordingly, it must be denied.



III. Increased Ratings

Factual Background

The veteran's service medical records note that he is right 
hand dominant and sustained a right wrist (scaphoid) fracture 
in service..

On April 2003 VA examination, the veteran complained of right 
wrist discomfort and weakness with wrist strength being 20 
percent of normal.  He also complained of occasional 
stiffness, swelling, heat, and redness.  The physician 
commented that there were no objective findings of such on 
examination.  The veteran reported that he had giving way of 
his wrist on lifting heavy objects; he denied locking, flare-
ups, or abnormal motion.  He was not receiving treatment, and 
the right wrist disability only affected his office job when 
he had to lift heavy boxes.  Right wrist range of motion 
studies revealed dorsiflexion from zero to 40 degrees and 
palmar flexion from zero to 50 degrees.  There was no 
apparent painful motion.  X-rays revealed joint space 
narrowing.  The diagnosis was post-traumatic arthritis.

On April 2003 VA audiological evaluation, audiometry revealed 
that puretone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
50
75
LEFT
25
20
30
35
65

The average puretone thresholds were 48 decibels, right ear 
and 38 decibels, left ear.  Speech audiometry revealed 
recognition ability of 96 percent in each ear.

On August 2005 VA examination, the veteran complained of 
increased right wrist pain.  He also reported that his wrist 
tired easily and swelled occasionally.  He indicated that 
that there was no instability or lack of endurance.  Right 
wrist range of motion studies revealed dorsiflexion from zero 
to 51 degrees and palmar flexion from zero to 42 degrees.  
All range of motion was performed without pain.  On 
repetitive motion, there was no additional loss of joint 
function due to pain, fatigue, weakness, lack of endurance, 
or incoordination. 

On August 2005 VA audiological evaluation, audiometry 
revealed that puretone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
45
70
LEFT
5
15
20
30
65

The average puretone thresholds were 39 decibels, right ear 
and 33 decibels, left.  Speech audiometry revealed speech 
recognition ability of 100 percent in each ear.

Legal Criteria, Generally

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity due to the specific disability. Separate codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
("staged") ratings may be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Staged ratings have not been assigned in 
this case and are not indicated, as impairment warranting a 
20 percent rating for the right wrist or a 10 percent rating 
for bilateral hearing loss is not shown at any time during 
the appeal period.

When a question arises as to which of two ratings applies, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu, supra.  However, these statements 
must be viewed in conjunction with the objective medical 
evidence and the pertinent rating criteria.

Right Wrist

In rating disabilities involving the extremities, a 
distinction is made between the major (dominant) and the 
minor extremities.  As the veteran is right-handed, his right 
wrist is dominant.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The veteran's right wrist disability is rated under Code 5215 
for limitation of motion of the wrist.  Dorsiflexion of 
either wrist to less than 15 degrees or palmar flexion 
limited in line with the forearm warrants a maximum 10 
percent rating.  The veteran's right wrist disability is 
already rated at the maximum under Code 5215.  A higher 
schedular rating requires ankylosis.  See 38 C.F.R. § 4.71a, 
Code 5214.  Since ankylosis of the wrist is not shown, Code 
5214 does not apply.

As the veteran's right wrist disability is rated at the 
maximum schedular rating under Code 5214, the Board must also 
consider whether referral for extraschedular consideration 
(under 38 C.F.R. § 3,321) is indicated.  As the record does 
not show that the right wrist disability has caused marked 
interference with employment or required frequent 
hospitalization, or involved any other factors of such 
gravity that would render the regular schedular criteria 
inadequate, the Board finds that referral for extraschdular 
consideration is not warranted.  

The preponderance of the evidence is against this claim, and 
it must be denied.
Bilateral Hearing Loss

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) that includes puretone thresholds 
and speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Table VII is used to determine the rating assigned 
by combining the Roman numeral designations for hearing 
impairment of each ear.

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  See 38 C.F.R. § 4.85, 
Table VIA.  One exceptional pattern of hearing impairment 
occurs when the puretone thresholds in each of the four 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 Hertz is 30 decibels or less, and the 
threshold at 2000 Hertz is 70 decibels or more. See 38 C.F.R. 
§ 4.86(a)(b).  Here, throughout the appeal period no 
audiometry suitable for rating purposes has shown an 
exceptional pattern of hearing that would warrant rating the 
disability under the alternate criteria in Table VIA.

Both the April 2003 and the August 2005 VA audiometry 
produced findings of hearing acuity that warrants a 
noncompensable rating.  Under Table VI, findings from both 
examinations establish that the veteran had Level I hearing 
acuity in each ear.  Under Table VII, bilateral Level I 
hearing acuity warrants a noncompensable (zero percent) 
rating.  Based on these findings, the Board finds that the 
veteran's bilateral hearing loss has not warranted a 
compensable rating at any time during the course of the 
appeal.  Notably, the record does not show any factors (e.g., 
marked interference with employability due to, or 
hospitalization for, hearing loss) that would suggest 
referral for extraschedular consideration is indicated.  See 
38 C.F.R. § 3.321.

ORDER

Service connection for a left wrist disability including as 
secondary to service-connected right wrist disability, is 
denied.

Service connection for tinnitus is denied.  

A rating in excess of 10 percent for residuals of a right 
wrist injury is denied.

A compensable rating for bilateral hearing loss is denied.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


